Appeal by the defendant from a judgment of the County Court, Nassau County (Cotter, J.), rendered August 31, 2000, convicting him of murder in the first degree (two counts), criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
*575The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Ritter, J.P., Smith, Krausman and Townes, JJ., concur.